DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on November 25, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed June 26, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claim 3 has been canceled. Claims 1-2 and 4-17 are pending. Claim 1 has been amended by the applicant. Claims 1-2 and 4-17 are the subject of the present Official action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied due to applicants claim amendments on November 25, 2020.

Claim 9 describes the method of “claim 1 c” comprising treating the patient with type 2 diabetes mellitus and testing a glycaemic level in the patent before or after the administration of the PBMCs. There is a lack of antecedent basis for reciting “claim 1 c”, wherein claim 1 does not expressly contain step c, see MPEP 2173.05(e). Appropriate correction is required.

Claim Rejections - 35 USC§ 112- Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 7-8 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. This claim rejection is supported by Nishimura et al. "Adipose tissue inflammation in obesity and metabolic syndrome." Discovery medicine (2009) (hereinafter Nishimura, reference of record), Yamaza et al. "Pharmacologic stem cell based intervention as a new approach to osteoporosis treatment in rodents." PloS one 3.7 (2008): e2615 (hereinafter Yamaza, reference of record) and Bratland et al. "T cell responses to steroid cytochrome P450 21-hydroxylase in patients with autoimmune primary adrenal insufficiency." The Journal of Clinical Endocrinology & Metabolism 94.12 (2009): 5117-5124 (hereinafter Bratland, reference of record). This rejection is newly applied to address applicants claim amendments filed on November 25, 2020. A response to applicant’s traversal follows the reiterated rejection below.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 presents a method for treating a patient with type 2 diabetes mellitus metabolic syndrome, obesity, infertility, high blood pressure and hypothyroidism, hyperlipidaemia, osteoporosis, osteoarthritis, hypoadrenalism, polycystic ovary syndrome, or Parkinson's disease. Claim 2 specifies that the cytokine is selected from the group consisting of Interleukin-2 (IL-2), granulocyte-macrophage colony stimulating factor (GM-CSF), and combinations thereof. Claim 7 specifies that the cultured activated PBMCs can be cultured in a medium that contains serum or are cultured under serum-free conditions. Claim 8 recites that the administration of PBMCs may be repeated. Claim 15 defines a dose of PBMCs ranging from 1x105 to 2x108. Claim 16 describes the administration regiment and claim 17 further includes a calcium ionophore in the PCMC culture. 
The instant specification provides clinical data, patient outcomes and methods in examples 1-7 for treating diabetes mellitus, infertility, hypothyroidism, hyperlipidaemia, osteoarthritis osteoarthritis, polycystic ovary syndrome, and Parkinson's disease. However, the specification is silent regarding examples, dosages, infusion protocols, primary patient outcomes and safety standards directed towards methods for treating metabolic syndrome, obesity, high blood pressure, osteoporosis and 
(A)  The breadth of the claims;
(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding methods for treating metabolic syndrome, Nishimura investigates how T cells are key regulators of adipose inflammation in obesity and metabolic syndrome (Nishimura, abstract). Nishimura states that it is still not well understood how some T cells interact with metabolites and antigens (Nishimura, column 1, pg 59). Furthermore, the applicant’s specification is silent regarding working examples which would enable one skilled in the art to administer activated PBMCs to treat metabolic syndrome in an appropriate dosage to overcome the uncertainty described by Nishimura. 
Regarding methods for treating obesity, Nishimura further describes how there is still uncertainty regarding how adipocytes interact with T cells and regulate adipose inflammation in obesity (Nishimura, column 1, pg 59). The applicant’s disclosure is silent regarding working examples on how one skilled in the art would treat obesity given the uncertainty described by Nishimura.  
Regarding high blood pressure, Nishimura states that hypertension is linked to visceral obesity, dyslipidemia, insulin resistance and metabolic syndrome. There are many specific associated antigens which may interact with PBMC affecting treatment (Nishimura, column 1, pg 59). The applicant’s specification is silent regarding specific working examples and treatments on how one skilled in the art would use activated PBMC to treat high blood pressure given the uncertainty describe by Nishimura.

Regarding hypoadrenalism, Bratland describes a clinical study involving the response of t cells to a treatment for autoimmune primary adrenal insufficiency. Bratland describes the relationship between T cells and adrenal insufficiency and describes important cytokine measurements that are important to characterize the relationship (Bratland, Patient Methods, pg 5518). The applicant’s specification lacks these studies and one skilled in the art would be subject to undue experimentation if attempting to use the method for treating hypoadrenalism. 
Furthermore, claims 2, 7, 8 and 15-17 are dependent on claim 1. The collection of prior art as presented above from Nishimura, Yamaza and Bratland give no indication that the further limitations introduced in claims 2, 7, 8 and 15-17 provide one skilled in the art with any further enabling features which would exempt undue experimentation.
In summary, the specification as filed fails to provide any particular guidance which resolves the known unpredictability in the art associated with treating metabolic syndrome, obesity, high blood pressure, hyperthyroidism, osteoporosis and hypoadrenalism. Without the further examples and data, one of skill in the art would be unable to practice the claimed invention without engaging in undue trial and experimentation.



Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, wherein hyperthyroidism is deleted and a “wherein” intended use clause is added. Applicant further argues that the instant specification explicitly teaches dosages of PBMC to treat the diseases listed in newly amended claim 1 in paragraph 66. Applicant presents arguments supported by Park et al towards using glycated hemoglobin (HbA1c) as a diagnostic criteria for diabetes. Applicant describes how an increase in HbA1c may lead to an increase in cardiovascular risk factors. 
These arguments have been fully considered, but are not found convincing. Regarding applicants arguments that PBMCs are not limited to T cells, this is not found convincing since the genus of PBMCs clearly encompass any lymphocytes (T cell, B cell, NK cell) and monocytes and thus evokes the use of T-cells. Therefore, Nishimura is indeed relevant art against applicant’s claims towards a treatment against metabolic syndrome, obesity and high blood pressure. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. Therefore, a species will anticipate a claim to a genus, see MPEP 2131.02. Furthermore, Nishimura states that it is still not well understood how some T cells interact with metabolites and antigens (Nishimura, column 1, pg 59). Furthermore, the applicant’s specification is silent regarding working examples which would enable one skilled in the art to administer activated PBMCs to treat metabolic syndrome in an appropriate dosage to overcome the uncertainty described by Nishimura. Regarding applicant’s arguments for osteoporosis, applicant has not shown support in the specification for this particular application. For instance, Yamaza discloses characterization protocols including mineralization assays, cell proliferation assays and western blot analysis in order to verify treatment efficacy and techniques (Yamaza, materials and methods, pg 2). The applicant’s specification lacks these studies and one skilled in the art would be subject to undue experimentation if attempting to use the method for treating osteoporosis. Similarly, regarding applicant’s arguments for hypoadrenalism, Bratland describes the relationship between T cells and 
The rejection is maintained for at least these reasons.

Claim 1, 4-5 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. This claim rejection is supported by Horwitz et al. US2013/0315939A1 “Use of Cytokines and Mitogens to Inhibit Pathological Immune Responses” Nov. 28, 2013 (hereinafter Horwitz, reference of record). This rejection is newly applied due to applicants claim amendments on November 25, 2020. 
A description of claims 1, 7-8 and 15-17 can be found above. Claim 4 describes the method of claim 1 comprising treating the patient with type 2 diabetes mellitus wherein the administering of the PBMCs reduces a triglyceride level of the patient, relative to a baseline established prior to the administration. Claim 5 recites that the PBMCs may be isolated from blood of the patient. Claim 9 describes the method of claim 1 c comprising treating the patient with type 2 diabetes mellitus and testing a glycaemic level in the patent before or after the administration of the PBMCs. Claim 10 describes the method of claim 1 comprising treating the patient with type 2 diabetes mellitus and further comprising assessing the patient before administration of the PBMCs to determine that the patient has diabetes 2 mellitus. Claim 11 describes the method of claim 1 comprising treating the patient with type 2 diabetes mellitus and further comprising establishing a baseline glycaemic level and/or glycated haemoglobin level 
Although the instant specification provides data to support the use of a select class of cytokines including IL-2 and GM-CSF, the specification does not however provide an enabling disclosure for the full scope of “all cytokines” as stated in claim 1. The breadth of claims currently read on all cytokines, both discovered and undiscovered, which does not find enabling support in the instant specification. The same factors as stated above have been considered in the analysis of enablement regarding methods for culturing PBMCs in the presence of cytokines which reduce HbA1c. This rejection is supported by Horwitz, where a method is described in which PBMCs are removed from a patient and treated ex vivo with a regulatory composition comprising a select grouping of cytokines for a time sufficient to suppress inflammation and tissue injury (Horwitz, para 0016-0019). Horwitz defines suitable regulatory compositions as cytokines such as IL-2, IL-4, TGF-β and TNF-α among other T cell activators (Horwitz, para 0065). Horwitz indicates that not all cytokines act similarly to suppress inflammation and tissue injury. Accordingly, the scope of claim 1 covers all imagined cytokines, both known and unknown. Given the disclosure by Horwitz and the applicants narrowly embodied use of IL-2 and GM-CSF as cytokines, one of skill in the art would be unable to practice the claimed invention without engaging in undue trial and experimentation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horwitz. This rejection is newly applied due to applicants claim amendments on November 25, 2020. A response to applicant’s traversal follows the reiterated rejection below.
A description of claims 1-2, 4-5 and 7-16 can be found above. 
Horwitz teaches methods comprising removing PBMCs from the patient and treating the cells ex vivo with a regulatory composition for a time sufficient to suppress inflammation and tissue injury. The treated cells are then reintroduced to the patient for treating a number of autoimmune diseases. (Horwitz, paragraphs 0016-0019). Horwitz defines suitable regulatory compositions as cytokines such as IL-2, IL-4, TGF-β and TNF-α among other T cell activators (Horwitz, para 0065). Horwitz states that this can be a useful treatment against a number of cell-mediated autoimmune diseases including diabetes mellitus (Horwitz, para 0053). Horwitz provides clear motivation in restoring the capacity of PBMCs to down regulate antibody production and restore cell mediated immune responses via treating the PBMCs ex vivo and subsequently re-administering them to a patient in need thereof (Horwitz, para 48). The instant limitation describing a reduction of glycated hemoglobin, cholesterol and triglycerides levels are inherent outcomes of administrating the enhanced PBMCs. Since both Horwitz and the instant claims describe the ex vivo culturing using cytokines, Horwitz inherently anticipates a reduction of reduction of glycated hemoglobin, cholesterol and triglycerides since inherent features need not be recognized at the time of invention and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, see MPEP 2111.02 part II, 2111.04 and 2112. Horwitz generic disclosure of diabetes mellitus anticipates the claimed limitation of type 2 diabetes mellitus since type 2 diabetes it can be envisaged from the disclosure of Horwitz, see MPEP 2131.02 part III. Horwitz describes the isolation of PBMCs from the patients’ blood in para 0099. Horwitz describes the cell culturing procedures in para 0100 and specifically notes that 2x105 of PBMCs were cultured in serum free culture medium, which can be construed as the effective dose taught by Horwitz and falls within the range of claim 15. Horwitz examines the suppression of lymphocyte proliferation (Horwitz, Fig 12) as a function of cytokine incubation. Horwitz also teaches the repeat administration of PBMCs and shows clinical results of treatment 28 days after the first initial treatment (Horwitz, para 0109). In other words, Horwitz administered 2 doses of PBMCs over a time period of 4 weeks which falls within the ranges of claim 16. 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1, in which a “wherein” intended use limitation is added stating that the administration of the PBMCs reduces the glycated haemoglobin levels of a patient relative to a baseline established prior to administration. 
These arguments have been fully considered, but are not found convincing. It is noted that preamble statements reciting purpose or intended use without conferring distinct limitations are of no significance to claim construction, see MPEP 2111.02 part II. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, see MPEP 2111.04. Accordingly, since Horwitz teaches the ex vivo culturing and administration of enhanced PBMCs. Furthermore, Horwitz provides clear motivation in restoring the capacity of PBMCs to down regulate antibody production and restore cell mediated immune responses via treating the PBMCs ex vivo and subsequently re-administering them to a patient in need thereof (Horwitz, para 48). A reduction in glycated haemoglobin levels would be an expected and inherent outcome of the PBMC administration procedure and is thus anticipated by the disclosure of Horwitz. 
The rejection is maintained for at least these reasons.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 1-2, 4-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horwitz applied to claims 1-2, 4-5 and 7-17 as above and in further view of Wang et al. "Clinical efficacy of autologous stem cell transplantation for the treatment of patients with type 2 diabetes mellitus: a meta-analysis." Cytotherapy 17.7 (2015): 956-968 (hereinafter Wang, reference of record) and Czerniecki et al. "Calcium ionophore-treated peripheral blood monocytes and dendritic cells rapidly display characteristics of activated dendritic cells." The Journal of Immunology 159.8 (1997): 3823-3837 (Czerniecki, reference of record). This rejection is newly applied due to applicants claim amendments on November 25, 2020. A response to applicant’s traversal follows the reiterated rejection below.
A description of claims 1-2, 4-5 and 7-17 can be found above. 
As described previously, Horwitz teaches methods comprising removing PBMCs from the patient and treating the cells ex vivo with a regulatory composition for a time sufficient to suppress inflammation and tissue injury. The treated cells are then reintroduced to the patient for treating a number of autoimmune diseases. (Horwitz, paragraphs 0016-0019). Horwitz defines suitable regulatory compositions as cytokines such as IL-2, IL-4, TGF-β and TNF-α among other T cell activators (Horwitz, paragraph 0065). The instant limitation describing a reduction of glycated hemoglobin, cholesterol and triglycerides levels are considered inherent outcomes of administrating the enhanced PBMCs. Since both Horwitz and the instant claims describe the same cells and method of ex vivo culturing using cytokines, Horwitz inherently anticipates a reduction of reduction of glycated hemoglobin, cholesterol and triglycerides since inherent features need not be recognized at the time of invention, see MPEP 2112. Horwitz does not expressly describe the use of calcium ionophore and GM-CSF for the enrichment of PBMCs.

Czerniecki investigated the use of calcium ionophore and GM-CSF for the enrichment of PBMCs. Czerniecki found that GM-CSF and particularly calcium ionophore treatment increased T cell sensitization (Czerniecki, Discussion, pg 3836). Czerniecki also investigates a dose-response analysis of calcium ionophore’s effects on different T cell expression and recovery/proliferation (Czerniecki, figure 6). Although Czerniecki only presents the assay for calcium ionophore, it would have been obvious to one skilled in the art to conduct the assay with GM-CSF and IL-2 in further view of Wang in order to understand the effects of GM-CSF and IL-2 on specific T cell expression and proliferation.  
	It would have been obvious to one of ordinary skill in the art to combine the ex vivo PBMCs enrichment methods taught by Horwitz with the specific calcium ionophore and GM-CSF enrichment species taught by Czerniecki. One of ordinary skill in the art would have been well aware that both calcium ionophore and GM-CSF play an important regulatory role in the immune system and would have found it obvious to culture with PBMCs prior to administration in order to achieve the improved T cell sanitization as reported by Czerniecki. Since all compounds and methods for culturing enriched PBMCs ex vivo with ex vivo PBMCs enrichment methods taught by Horwitz with the PBMNCs type 2 diabetes treatment method taught by Wang. In Wang’s conclusion, several future studies are suggested to improve the therapeutic efficiency of treating type-2 diabetes with PBMCs. Wang specifically lists microenvironment improvements and other types of cells that interact with the PBMCs during treatment to improve treatment outcomes (Wang, conclusion, pg 966). Furthermore, Horwitz describes IL-2 as a well-known immune regulator with an important role in generating antigen non-specific T suppressor cells. One of ordinary skill in the art would have been well aware that IL-2 plays an important regulatory role in the immune system and would have found it obvious to culture with PBMCs prior to administration in order to achieve the stated microenvironment and cell interaction improvements sought by Wang. Since all compounds and methods for culturing enriched PBMCs ex vivo for the treatment of type 2 diabetes, one of ordinary skill would have had a reasonable expectation of success as well. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1. Applicant argues that Wang is directed to the use of stem cells (BM-MNC, peripheral blood stem cell or UCB) and not PBMCs. Applicant argues that Wang does not provide any methods on the enrichment of stem cells from either BM or PB. Applicant introduces Capiod et al. to argue the significant differences in the presence of stem cells in BM versus PBMCs. Applicant argues that Wang teaches away from the interchangeability of BM-MNC and PBMCs. Applicant argues that Czerniecki is incompatible with Wang as Wang teaches the use of stem cells from PB-MNC not differentiated T cells, monocytes or dendritic cells as studied by 
These arguments have been fully considered, but are not found convincing. Applicant is invited to review previous arguments regarding why the intended use language of newly amended claim 1 does not render the claims distinct from the disclosure of Horwitz. Furthermore, it would have been obvious to one of ordinary skill in the art to combine the ex vivo PBMCs enrichment methods taught by Horwitz with the PBMNCs type 2 diabetes treatment method taught by Wang. Wang teaches that a reduction of glycated hemoglobin, cholesterol and triglycerides are important correlatives factors of type 2 diabetes treatment (Wang, Results, pg 958). Wang presents extensive studies measuring glycosylated hemoglobin (HbA1c), C-peptide, fasting plasma glucose and insulin. Wang identifies HbA1c as a stable marker of glycemic control and found significant HbA1c reduction after a PBMCs administration as a treatment specifically for type 2 diabetes (Figure 2B and Discussion Pg 965). Regarding applicants arguments that the disclosure of Wang is directed to the use of stem cells (BM-MNC, peripheral blood stem cell or UCB) and not PBMCs, the examiner respectfully disagrees. Wang examines both BM-MNC and PBMC treatments (examined as control groups “without stem cell therapy”) and compares the glycosylated hemoglobin results (Wang, Results section “HbA1c” and discussion para 2 pg 965). Thus, Wang presents control group studies examining PBMC treatments which do not include stem cells. Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure, see MPEP 2123. Regarding applicants arguments against Czerniecki, a generic claim cannot be allowed to an applicant if the prior art discuses a species falling within the claimed genus, see MPEP 2131.02. Accordingly, Czerniecki’s describes the specific calcium ionophore and GM-CSF enrichment processes as applied to fractions of both lymphocytes (Methods “preparation of T lymphocytes” and Results para 2) and monocytes (Results para 3). Furthermore, it would have been ex vivo PBMCs enrichment methods taught by Horwitz with the specific calcium ionophore and GM-CSF enrichment species taught by Czerniecki. For similar reasons as stated with the rejection over Horwitz in view of Wang, one of ordinary skill in the art would have been well aware that both calcium ionophore and GM-CSF play an important regulatory role in the immune system and would have found it obvious to culture with PBMCs prior to administration in order to achieve the improved T cell sanitization as reported by Czerniecki.
The rejection is maintained for at least these reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633